Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 and 16-21 are under consideration.

Election/Restrictions
Applicant’s election with traverse of the species of one or more volatile substances that is ethanol and the species of polymer that is polyvinyl butyral resin (PVB) reading on claims 1-8 and 16-21 in the reply filed on June 10, 2022 is acknowledged.  The traversal is on the ground(s) that the election is improper because the Examiner did not provide reasons to support patentable distinction citing to MPEP 803 and 808.01(a).  This is not found persuasive because as acknowledged by Applicant’s “simple” restatement of the reasons provided by the Examiner in the Requirement for Restriction mailed April 13, 2022 there is no unity of invention a posteriori as evidenced by prior art made of record.  See MPEP 1850.  Applicant’s apparent further allegation that the species are indeed patentably distinct as interpreted in light of the description (emphasis in original) is likewise not found persuasive because Applicant has not indicated which sections of the description are properly read into the claims or indicated any section of the description which when read into the claims suggests the zein fibers of Neo et al. (of record) fall outside the scope of the generic process as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 16-21 as filed on October 18, 2019 are pending and under consideration to the extent of the elected species, e.g., the species of one or more volatile substances is “ethanol” and the species of polymer is “PVB”.

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 18, 2019, January 22, 2021 and January 21, 2022 were considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not limited to a single paragraph and does not appear to contain complete sentences (e.g., is not in narrative form).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1:  “and” should presumably be inserted before the final wherein clause.
Claim 5:  “an electrostatically spraying device” is grammatically incorrect and should presumably recite “an electrostatic spraying device” consistent with claim 8.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites (a) is 50 mass% or more and 94 mass% or less, (b) is 5 mass% or more and 25 mass% or less, (c) is 0.2 mass% or more and 25 mass% or less and (b)/(c) is 0.4 or more and 50 or less.  Because claim 1 recites two ranges for (a), two ranges for (b), two ranges for (c) and two ranges for (b)/(c), the amounts of (a), (b) and (c) and the ratio (b)/(c) are unknown and the claim is indefinite.  Claims 2-8 and 16-21 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguities.  Claims 2, 3 and 7 have the same problem as does claim 19 by virtue of its dependence from claim 7.
Claim 1 recites (b) is 5 mass% or more and 25 mass% or less, (c) is 0.2 mass% or more and 25 mass% or less and (b)/(c) is 0.4 or more and 50 or less.  Assuming bounded ranges, it is unclear which ranges are claimed because claim 1 recites multiple ranges for each element.  For example, the ratio (b)/(c) is 0.4 to 50 and the ratio (b)/(c) is 5/25 to 25/0.2.  Claim 1 also recites two ranges for (b) and two ranges for (c).  Because claim 1 is overdetermined, it is unclear what ranges are claimed and the claim is indefinite.  Claims 2-8 and 16-21 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguities.  Claim 2 is also included in this rejection because claim 2 recites multiple ranges for each element, e.g., the ratio (a)/(c) is 3 to 300 and the ratio (a)/(c) is 50/25 to 94/0.2.  Claim 7 is also included in this rejection because claim 7 recites multiple ranges for each element, e.g., claim 1 expressly recites (b)/(c) is 0.4 to 50 and claim 7 implicitly recites (b)/(c) is 5/18 to 25/0.3.  Claim 19 is included with the rejection of claim 7 by virtue of its dependence on claim 7.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 17-19 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
	Claim 6 recites (a) is a volatile substance comprising ethanol, however, claim 1 from which claim 6 depends recites (a) an amount of one or more volatile substances selected from the (closed) group consisting (only) of an alcohol and a ketone.  Because claim 6 recites a different volatile substance (a) than does claim 1, claim 6 fails to include all of the limitations of claim 1.  Claim 6 properly recites, for example, wherein the one or more volatile substances is ethanol.  Claim 18 is included in this rejection because it depends from claim 6.  Claim 17 has the same problem as does claim 21 by virtue of its dependence on claim 17.
	Claim 7 omits the mass ratio (b)/(c) of claim 1 because the presumed bounded ranges of claim 7 imply a ratio (b)/(c) of 5/18 (~=0.28 which is less than and omits the apparent lower boundary of claim 1 of 0.4) to 25/0.3 (~=83 which is larger than and omits the apparent upper boundary of claim 1 of 50).  Claim 19 is included in this rejection because it depends from claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chui et al. “Direct electrospinning of poly(vinyl butryal) onto human dermal fibroblasts using a portable device,” Biotechnology Letters 40:737-744, 2018, published online February 15, 2018 as evidenced by Mouthuy et al. “Performances of a portable electrospinning apparatus,” Biotechnology Letters 37:1107-1116, 2015.
Regarding claims 1-7, 16 and 17
Chui demonstrate that uniform poly(vinyl butyral) (PVB) fibres can be electrospun onto human dermal fibroblasts (skin) using a portable device (holdable by a human hand) (abstract, objective; page 738, paragraph bridging columns, page 739, “Electrospinning” sections).  The electrospun solution comprises 6% (weight to volume (about 6 wt% assuming a solution density of 1 g/mL, e.g., that of water, or about 7.5 wt% assuming a solution density of 0.8 g/mL, e.g., that of ethanol)) PVB in a 9:1 ethanol:water solvent (about 94 wt% solvent or about 84.6 wt% ethanol and 9.4 wt% water) (abstract, results; Table 1).  PVB dissolves in ethanol but not in water (page 738, rhc, 1st full paragraph).  
	Because Chui anticipate a composition as instantly claimed, the composition of Chui must also possess a viscosity of 2 to 3,000 mPa.s, of 15 to 1,000 as instantly claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.
Regarding claims 8 and 18-21
	Chui teach the device comprises cartridges and the device is that as described in Mouthuy (page 738, paragraph bridging columns; page 739, “Electrospinning” sections).  Mouthuy evidence the cartridges are syringes (re-fillable) (e.g., Figure 1(c)).  

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al., “Influence of solution and processing parameters towards the fabrication of electrospun zein fibers with sub-micron diameter,” Journal of Food Engineering 109:645-651, 2012, of record, in view of Reneker et al. (US 2006/0246798, published November 2, 2006, of record).
Neo is applied on the broader recitation of the claims in an effort to expedite prosecution

Neo teach electrospun zein fibers (title; abstract).  Zein (water-insoluble polymer) solutions were prepared at concentrations from 1 to 35 wt% by dissolving zein powder in 80% ethanol aqueous solutions (ethanol:water = 4:1) (e.g., the 10 wt% zein solution comprises 90 wt% solvent or 72 wt% ethanol and 18 wt% water and the ratio zein/water is 10/18 ~ = 0.6) (title; abstract; page 646, lhc, 1st full paragraph and 2.2 “Rheology”; Table 2), as required by instant claims 1, 2, 6, 7 and 16.  The zein solutions have a viscosity ranging from about 2.90 mPa.s at 1 wt% zein to about 8.83 mPa.s at 10 wt% zein to about 358.08 mPa.s at 35 wt% zein (Table 2), as required by instant claims 3 and 7.  The zein solutions were placed in syringes (refillable cartridge) for electrospinning (page 646, “2.3 Electrospinning”), as required by instant claims 8 and 18-20.  Neo teach such nanostructured materials have applications such as wound dressing (page 645, lhc, 1st paragraph).
Neo do not specifically teach producing a coating comprising fibers by directly electrostatically spraying onto skin or nail as required by claim 1. 
Neo do not specifically teach formation of a coating of wetted fibers on skin or nail as required by claim 4.
Neo do not specifically teach a device or a nozzle holdable by a human hand as required by claim 5.
These deficiencies are made up for in the teachings of Reneker.
Reneker teach forming / electrospinning fibers comprising inter alia zein directly onto the surface of a wound / skin or tissue (title; abstract; paragraphs [0058]-[0059], [0076]; claims, in particular, claim 4).  Such direct electrospinning allows for improved flexibility, improved drug delivery and improved sterility (paragraph [0058]).  Reneker further teach a fiber-forming device comprising inter alia a nozzle (holdable) (claims 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrospin zein fibers prepared from the solutions as taught by Neo directly onto the surface of a wound / directly onto skin or tissue as taught by Reneker for the improvements thereof inclusive of improved flexibility, improved drug delivery and improved sterility.  Because the combined teachings of Neo in view of Reneker render obvious the process of claim 1, the results of claim 4 of forming a coating of wetted fibers must also be met.
Regarding claim 5, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrospin zein fibers prepared from the solutions as taught by Neo directly onto the surface of a wound / directly onto skin or tissue as by Reneker with a fiber-forming device comprising inter alia a nozzle as taught by Reneker in order to direct the fibers to the area of interest.  


Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 01/26610 A1, published April 19, 2001) in view of Tojo et al. (US 2013/0142852, published June 6, 2013) and Neo et al., “Influence of solution and processing parameters towards the fabrication of electrospun zein fibers with sub-micron diameter,” Journal of Food Engineering 109:645-651, 2012, of record.
	Smith teach a skin mask generated on the skin by directly electrospinning one or more polymeric fibers directly onto the skin surface (title; abstract; page 4, lines 1-2, 5-7 and 18-28; claims).  The polymeric material may be soluble in aqueous or organic solvents; suitable solvents include inter alia ethanol and water (page 5, line 19 through page 6, line 2; page 8, lines 4-13), as required by instant claims 6 and 17.  Essentially any device known in the art capable of electrospinning fibers may be used; preferably, the device will be portable and handheld (page 8, lines 14-19), as required by instant claim 5.  Smith further teach the fibers may be dry or wet; wet fibers are softer and conform to the surface of the skin better (page 7, lines 24-27), as required by instant claim 4.
	Smith do not specifically teach (a) 50 to 94 mass% volatile(s) / ethanol, (b) 5 to 25 mass% polymer / PVB, and (c) 0.2 to 25 mass% water, wherein (b)/(c) is 0.4 to 50 as required by claims 1, 16, 17 and the elected embodiment.
	Smith do not teach (a)/(c) is 3 to 300 as required by claim 2.
	Smith do not teach a viscosity of 2 to 3000 mPa.s as required by claim 3.
	Smith do not teach (a) 50 to 94 mass% volatile(s) / ethanol, (b) 5 to 25 mass% polymer / PVB, and (c) 0.3 to 18 mass% water, wherein the viscosity is 15 to 1000 mPa.s as required by claim 7.
	Smith do not teach a refillable cartridge as required by claims 8 and 18-21.
These deficiencies are made up for in the teachings of Tojo and Neo.
	Tojo teach cosmetic nanofiber sheet for makeup comprising a nanofiber of a water insoluble polymer inclusive of polyvinyl butyral resin and zein; the nanofiber is preferably colored with a pigment to match the skin tone to blend with the user’s skin (title; abstract; paragraphs [0062], [0064], [0102], [0127]; Example 1; claims), as required by instant claims 16 and 17.  The water insoluble nanofiber is produced by electrospinning using an apparatus comprising a syringe comprising a cylinder filled with a stock solution (refillable cartridge) (paragraphs [0106], [0112]; Figure 2), as required by instant claims 8 and 18-21.  Stock solutions for spraying comprise 5 to 35 mass% polymer; Example 1 comprises 15 mass% polyvinyl butyral dissolved in an aqueous ethanol solution (paragraph [0111]; Example 1), as required by instant claims 1, 7, 16 and 17.  The polymer concentration affects the viscosity of the stock solution (paragraph [0119]).
The teachings of Neo have been described supra.  Neo teach electrospun zein fibers with sub-micron diameter (nanofibers) (title; abstract).  Zein solutions were prepared at concentrations from 1 to 35 wt% by dissolving zein powder in 80% ethanol aqueous solutions (ethanol:water = 4:1) (e.g., the 10 wt% zein solution comprises 90 wt% solvent or 72 wt% ethanol and 18 wt% water and the ratio zein/water is 10/18 ~ = 0.6) (title; abstract; page 646, lhc, 1st full paragraph and 2.2 “Rheology”; Table 2), as required by instant claims 1, 2, 7 and 16.  The zein solutions have a viscosity ranging from about 2.90 mPa.s at 1 wt% zein to about 8.83 mPa.s at 10 wt% zein to about 358.08 mPa.s at 35 wt% zein (Table 2; Figure 1), as required by instant claims 3 and 7.  The zein solutions were placed in syringes (refillable cartridge) for electrospinning (page 646, “2.3 Electrospinning”), as required by instant claims 8 and 18-20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-electrospun polymeric material of Smith to comprise 5 to 35 mass% water insoluble polymers inclusive of polyvinyl butyral resin and a balance of about 65 to 95 mass% solvent inclusive of ethanol and water as taught and as exemplified by Tojo because such polymer stock solutions are capable of being electrospun into nanofibers suitable for application to the skin.  There would be a reasonable expectation of success because Smith embrace any amount of any polymer and any amount of solvents inclusive of ethanol and water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solvent of the pre-electrospun polymeric material of Smith in view of Tojo to comprise ethanol and water at a 4:1 ratio as taught by Neo because this ratio is suitable for electrospinning the polymeric zein at concentrations of 1 to 35 wt%.  There would be a reasonable expectation of success because Smith and Tojo embrace any relative amount of ethanol and water and because zein is a species of polymer embraced by Tojo.  The combined teachings of Smith in view of Tojo and Neo therefore render obvious ethanol at concentrations of about 52 to 76 wt% and water at concentrations of 13 to 19 wt%, render obvious mass ratios of (b)/(c) of about 5/19 to 35/13.
Regarding the viscosity of claims 3 and 7, because the combined teachings of Smith in view of Tojo and Neo render obvious compositions as instantly claimed, comprising the same amounts and ratios of the same polymer as instantly claimed and comprising the same amounts and ratios of the same solvents as instantly claimed, then the compositions of the prior art must also have a viscosity as instantly claimed because a chemical composition and its properties are inseparable.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pre-spun polymeric material of Smith in view of Tojo and Neo would have a polymer-concentration dependent viscosity ranging from about 2.90 mPa.s to 358.08 mPa.s as taught by Neo for zein at concentrations from 1 to 35 wt%.  Furthermore, Neo provide motivation to optimize the viscosity in order to adjust fiber morphology (e.g., Neo, Conclusion, “[r]esults suggested that fiber morphology was reliant on the polymer viscosity.”).  It is prima facie obvious to optimize such result-effective parameters within prior art conditions or through routine experimentation.  See MPEP 2144.05.
Regarding claims 8 and 18-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrospinning device as taught by Smith to comprise syringes filled with the pre-electrospun polymeric material as taught by Tojo and as taught by Neo filled with the pre-electrospun polymeric material because such is routine in the art.  There would be a reasonable expectation of success because Smith embrace any device / configuration thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-20 of copending Application No. 15/768,936; (2) over claims 1, 3-15 and 19-20 of copending Application No. 15/768,998; (3) over claims 1-22 of copending Application No. 16/462,401; (4) over claims 1, 2, 4, 6-8, 14, 16-22 and 24-29 of copending Application No. 16/474,435; (5) over claims 1, 2, 4-10, 13-16 and 19-22 of copending Application No. 16/527,844; (6) over claims 1-3, 5, 9, 11, 12, 24, 25 and 28-30 of copending Application No. 16/603,399; (7) over claims 1, 2, 4-8, 14, 16-19 and 21-22 of copending Application No. 16/604,685; (8) over claims 1, 3-6, 8, 9 and 13-27 of copending Application No. 16/604,698; (9) over claims 20-38 of copending Application No. 16/966,957; (10) over claims 1-12 of copending Application No. 17/082,522; (11) over claims 1-9 of copending Application No. 17/266,880; (12) over claims 1-7 of copending Application No. 17/285,709; and are rejected on the ground of nonstatutory double patenting as being unpatentable over (A) claims 1-24 of U.S. Patent No. 11,253,439 (Application No. 16/604,726); (B) claims 1-16 of U.S. Patent No. 11,161,126 (Application No. 16/606,380); and (C) claims 1-11 of U.S. Patent No. 11,351,402 (Application No. 16/606,373) in view of Smith et al. (WO 01/26610, published April 19, 2001), Tojo et al. (US 2013/0142852, published June 6, 2013) and Neo et al., “Influence of solution and processing parameters towards the fabrication of electrospun zein fibers with sub-micron diameter,” Journal of Food Engineering 109:645-651, 2012, of record.
Withdrawn method claims of copending applications are included in the rejection because withdrawn claims are still pending.

The instant claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol / ethanol, ketone; (b) 5 to 25 wt% of a fiber-forming water-insoluble polymer / polyvinyl butryal resin; and (c) 0.2 to 25 wt% water, wherein (b)/(c) is 0.4 to 50.  (a)/(c) may be 3 to 300.  The composition may have a viscosity of 2 to 3,000 mPa.s.  The spraying device may be hand-holdable or may comprise refillable cartridges.  
 (1) The copending ‘936 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) at least 50 wt% of one or more volatile substances selected from water, alcohol, ketone; and (b) 4 to 45 wt% of a film-forming water-insoluble polymer.  The spraying may be performed with an apparatus comprising a container, a nozzle, a supply device and a power source.  The copending ‘936 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device. 
(2) The copending ‘998 claims are drawn to fiber coating methods comprising electrostatically spraying onto skin a composition comprising (a) 50 wt% or more of one or more volatile substances selected from water, alcohol / ethanol, ketone; and (b) 4 to 45 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin, wherein the viscosity is 50 to 1500 mPa.s.  The spraying may be performed with an apparatus comprising a container, a nozzle, a supply device and a power source.  The copending ‘998 claims differ from the instant claims with respect to the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the hand-holdability of the device and the refillability of the container of the device. 
 (3) The copending ‘401 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 50 to 98 wt% of one or more volatile substances selected from water, alcohol / ethanol, ketone; and (b) 2 to 50 wt% of a film-forming polymer / polyvinyl butryal resin.  The spraying may be performed with an apparatus comprising a container, a nozzle, a supply device and a power source.  The viscosity of the composition may be 1 to 5,000 mPa.s.  The copending ‘401 claims differ from the instant claims with respect to the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the hand-holdability of the device and the refillability of the container of the device. 
 (4) The copending ‘435 claims are drawn to fiber coating methods comprising electrostatically spraying onto skin a composition comprising (a) at least 50 wt% of one or more volatile substances selected from water, alcohol / ethanol, ketone, optionally (a1) ethanol and (a2) water; (b) 6 to 40 wt% of a film-forming polymer / polyvinyl butryal resin; and (c) one or more of an oil / a hydrocarbon oil and a polyol.  The spraying may be performed with an apparatus comprising a nozzle.  The copending ‘435 claims differ from the instant claims respect to the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(5) The copending ‘844 claims are drawn to fiber coating methods comprising electrostatically spraying onto skin a composition comprising (a) one or more volatile substances selected from water, alcohol, ketone; and (b) a film-forming polymer.  The spraying may be performed with a device comprising a container, a nozzle, a feed device and a power source.  The copending ‘844 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(6) The copending ‘399 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (d) 0.2 to 25 wt% water; (b) 50 to 94 wt% of one or more volatile substances selected from alcohol, ketone; and (a) 1 to 30 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin.  The composition may have a viscosity of 2 to 3,000 mPa.s.  The copending ‘399 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the hand-holdability of the device and the refillability of the container of the device.
(7) The copending ‘685 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 30 to 98 wt% of at least one substance selected from ethanol; and (b) 2 to 50 wt% of a film-forming polymer / polyvinyl butryal resin.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The copending ‘685 claims differ from the instant claims with respect to the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
 (8) The copending ‘698 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 30 to 94 wt% of one or more volatile substances selected from water, alcohol / ethanol / isopropanol / butanol, ketone; (b) 4 to 50 wt% of a film-forming polymer / polyvinyl butryal resin; and (c) 0.001 to 50 wt% of a powder / pigment, wherein the ratio (a):(b) may be 0.5 to 40.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The copending ‘698 claims differ from the instant claims with respect to the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(9) The copending ‘957 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 1 to 30 wt% of a polymer / polyvinyl butryal resin; (b) 50 to 99 wt% of at least one volatile selected from alcohol, ketone.  The composition may have a viscosity of 2 to 3,000 mPa.s.  The copending ‘957 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the ratio of the polymer to water, the hand-holdability of the device and the refillability of the container of the device.
(10)  The copending ‘522 claims are drawn to fiber coating methods comprising electrostatically spraying onto skin a composition comprising (a) one or more volatiles selected from water, an alcohol, a ketone; and (b) a polymer.  The copending ‘522 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(11)  The copending ‘880 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) one or more volatiles selected from water, an alcohol and a ketone and (b) a polymer.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The copending ‘880 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(12)  The copending ‘709 claims are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) one or more volatiles selected from water, an alcohol and a ketone and (b) a polymer.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The copending ‘709 claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(A) The ‘439 Patent claims (formerly copending ‘726 claims) are drawn to fiber 33coating methods comprising electrostatically spraying onto skin a composition comprising (a) 30 to 98 wt% of one or more volatile substances selected from water, alcohol / ethanol, ketone; and (b) 2 to 50 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin.  The spraying may be performed with a device comprising a container, a nozzle, a supply device and a power supply.  The ‘439 Patent claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(B) The ‘126 Patent claims (formerly copending ‘380 claims) are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol, ketone; (b) 5 to 40 wt% of a film-forming water-insoluble polymer / polyvinyl butryal resin; and (c) 0.2 to 25 wt% water, wherein the spraying is performed with a device comprising a container, a nozzle and a power supply.  The composition may have a viscosity of 5 to 3,000 mPa.s.  The ‘126 Patent claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
(C) The ‘402 Patent claims (formerly copending ‘373 claims) are drawn to a fiber coating method comprising electrostatically spraying onto skin a composition which forms a porous film formed of deposited fibers, the composition comprising (a) 50 to 94 wt% of one or more volatile substances selected from alcohol, ketone; and (b) a film-forming polymer dissolvable in (a), wherein the spraying is performed with a device holdable with a single hand comprising a container, a nozzle and a power supply.  The composition may further comprise water.  The ‘402 Patent claims differ from the instant claims with respect to the recitation of ethanol as the alcohol, the ratio of alcohol / ethanol to water, the recitation of polyvinyl butryal resin as the polymer, the ratio of the polymer to water, the viscosity of the composition, the hand-holdability of the device and the refillability of the container of the device.
The delineated differences are bridged by the teachings of Smith, Tojo and Neo.  The teachings of Smith, Tojo and Neo have been described supra.  In view of Smith and Neo it would have been prima facie obvious to one of ordinary skill in the art to electrostatically spray fibers onto skin from polymer compositions comprising solvents inclusive of ethanol and water, an in particular ethanol and water at a ratio of 4:1, and it would have been obvious to spray using devices which are portable and handheld or/and which comprise syringes (refillable) into which the composition is placed.  In view of Neo it would have been prima facie obvious to optimize the polymer concentration in order to optimize the viscosity in order to control fiber morphology or/and it would have been obvious to employ compositions having a viscosity of about 2.90 to 358.08 mPa.s because this range is shown to be suitable for electrospinning.  In view of Tojo it would have been prima facie obvious to use polymer inclusive of polyvinyl butryal resin to form the fibers because Tojo evidence such is suitable for cosmetic applications and because Tojo exemplify such is capable of being electrospun from a solution of ethanol and water.  Therefore, in view of the prior art the method of the instant claims is an obvious variant of the methods of the copending claims and of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. “A battery-operated portable handheld electrospinning apparatus,” Nanoscale 7:12351-12355, 2015.
Park (KR 2016-0020262 A, as evidenced by the Google translation) teaches a portable electrospinning device for use in the beauty field such as cleansing of skin and body, skin healing, skin therapy, skin mask, etc., comprising an exchangeable cartridge (title; abstract; Figures; claims).
Song et al. (CN 104207948 A, as evidenced by the Google translation) teach nanofiber films produced from spinning liquids comprising a polymer inclusive of polyvinyl butyral resin and solvents inclusive of ethanol water (title; abstract; claims).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633